Citation Nr: 1802168	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-29 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic left hip disability, to include replacement surgery.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from August 1973 to August 1976.

In May 2017, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2012 rating decision of the VA Regional Office (RO) in Denver, Colorado that denied entitlement to service connection for a left hip disability.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Service Treatment Records (STR's) from his August 1973 induction to his August 1976 discharge are silent on any complaints or symptomology of a chronic left hip disability. 

On a May 2017 hearing the Veteran testified that he was assigned to a duty station as a typist, but he also trained for combat readiness and injured his hip by falling to the ground while completing repelling training out of a helicopter.  The Veteran also testified that since his in-service injury, the symptomology of a chronic dull nagging pain in his left hip has been present.  The Veterans representative during the hearing asserted that Veteran did not seek VA treatment for his chronic hip pain until approximately twenty-five years post service.  The Veteran's file, at present, lacks a VA evaluation of the Veteran's left hip with an opinion by a VA examiner as to the etiology of the Veteran's chronic left hip disability. 

Records on file reveal that since at least 2001 he has been seen by the VA for complaints of left hip pain.  In a December 2001 note he reported that he had been told at "Denver General" that he had arthritis of the left hip.  An attempt to obtain all records, including any leading up to and including those of the left hip replacement should be obtained to the extent not already on file.  All record should then be forwarded for an opinion as to etiology.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA or private treatment medical records pertaining to the issue on appeal.  The Appellant's assistance in identifying and obtaining these records should be requested as needed.  As indicated records from Denver General should be sought, as should all records leading up to and including his left hip replacement surgery to the extent those records are not on file.  All attempts to obtain records should be documented in the electronic record.

2. Forward the Veteran's records to an appropriate VA examiner to offer an opinion as to the etiology of any left hip pathology, including arthritis.  A complete copy of the record should be made available to the examiner selected to conduct the review.

The reviewer should provide a complete description of the Veteran's chronic left hip disability, and discuss the likely etiology, aware of the Veteran's reported history of repelling from helicopters.  If arthritis is significantly noted more on one side or the other, an explanation should be set out if possible.  If other suspected etiologies, such as excessive weight, aging, work related causes, or other likely causes are noted they should also be set out.  The examiner is requested to determine whether it is as likely as not (50 percent probability or higher) that the left hip pathology resulting in replacement is related to in-service occurrence or event, or is more likely due to other cause.  A complete rationale is requested.

3. The AOJ should review the record carefully to assure that the requested development has been conducted and to assure that the complex medical questions have been addressed and that the questions answered are appropriate to the Veteran's duty status at each relevant time period.

4. Then, readjudicate the claim, if any determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The appellant and his representative should be afforded the applicable time period in which to respond to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




